An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Leah Reimer on 7/29/22.

The application has been amended as follows: 
	In claim 18, in lines 4, 7 and 11, after “Formula 3” please insert the following:
	“or Formula 4”.

Claim 18 included Formula 4 without making references to it in the body of the claims.  As such this amendment is made to ensure clarity in the claim.

The Examiner relies on the reasons provided by applicants in their response for the novelty and unobviousness of the instant claims.  While it is the totality of the claim limitations that lend patentability to the claims, the Examiner draws specific attention to the fact that the N atom has two Si atoms attached thereto and the perfluoroether group is attached to the C(=O)N group through a CH2 such that the claims require a                 -CF2-O-CH2 C(=O)N- linkage.  This is not taught nor suggested by the prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET MOORE whose telephone number is (571)272-1090.  The examiner can normally be reached on Monday to Friday, 10 am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan, can be reached at 571-272-1119.  The Examiner’s fax number is 571-273-1090.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Mgm
7/29/22

/MARGARET G MOORE/Primary Examiner, Art Unit 1765